DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 04/09/2021 has been entered.  Claims 1 and 10 have been amended.  Claims 3-6 and 12-15 have been cancelled. Claims 1, 2, 4-11, and 16-18 are still pending in this application, with claims 1 and 10 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0323728 Hereinafter Lee) in view of Koike et al. (US 2016/0238774 Hereinafter Koike) and further in view of Park et al. (US 2012/0134132 Hereinafter Park).
Regarding claim 1, Lee teaches a backlight source for emitting a blue light (11, Figs. 7 and 10, Paragraph 0047); 

a red quantum dot layer (100, Figs. 7 or 10, Paragraph 0065); and 
a green quantum dot layer (200, Figs. 7 or 10, Paragraph 0065); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located adjacent the light-incident surface and at the light-emitting surface (Figs. 7 and 10), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out (Figs. 7 and 10); and
wherein the red quantum dot layer comprises a red quantum dot film (Paragraph 0078 specifically teaches that layer 100 can be formed as one layer) that is near the light-incident surface (Figs. 7 or 10) and the green quantum dot layer comprises a green quantum dot film that is near to the light-emitting surface, such that the light guide plate has a surface that is respectively in surface contact with and are covered by the and the green quantum dot film (Paragraph 0061) and blue light from the backlight source sequentially passes through the red quantum dot film, the light guide plate, and the green quantum dot film (Figs. 7 and 10). 
Fails to teach the quantum dot layers being adhered to the light-incident surface and the light-emitting surface, such that the light guide plate has surfaces that are respectively in surface contact with and are completely covered by the red quantum dot film and the green quantum dot film.
Lee fails to teach the red quantum dot layer is located at the light-incident surface. 
Koike teaches a backlight source (101, Figs. 6 and 7); 

a quantum dot layer (106 or 107, Paragraphs 0058 0079 and 0081); and 
where the quantum dot layer comprises a quantum dot film that is adhered to the light emitting surface (Paragraph 0079) and to the light-incident surface (Paragraphs 0081 and 0177),
such that the light guide plate has surfaces that are respectively in surface contact with the quantum dot films (Figs. 6 and 7). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the red and green quantum dot layer of Lee adhered on the light-incident surface and light emitting surface of the light guide plate as taught by Koike, in order to prevent light loss given that when the point light from the LED hits the quantum dots the light would be emitted in every direction. Therefore the red quantum dots being closer to the light guide plate would allow for more of the light to make it into the light guide plate, given that the light emission is happening closer to the light guide plate and therefore has less room to spread. Additionally, adding the adhesive prevents the red and green QD layers from shifting relative to the light guide plate.
Lee in view of Koike fail to explicitly teach the light guide plate has surfaces that are completely covered by the red quantum dot film and the green quantum dot film. Lee Figs. 7 and 10 seem to show the green layer completely covering the light-emitting side of the light guide plate. Fig. 7 seems to show the light-incident surface being completely covered. Fig. 10 fails to show the required limitation however, paragraph 0078 teaches that 100 can be one large film which in view of Fig. 10 would likely show the entire light-incident surface being completely covered. However the Examiner points out that these figures cannot be held to scale.


Regarding claim 10, a backlight source for emitting a blue light (11, Figs. 7 and 10, Paragraph 0047); 
a light guide plate (20, Figs. 7 and 10, Paragraph 75) having a light-incident surface (bottom side or left side which corresponds to the light source in Figs. 7 or 10) and a light-emitting surface (top surface of 20, Figs. 7 or 10); 
a red quantum dot layer (100, Figs. 7 or 10, Paragraph 0065); and 
a green quantum dot layer (200, Figs. 7 or 10, Paragraph 0065); 
wherein the red quantum dot layer and the green quantum dot layer are respectively located adjacent the light-incident surface and the light-emitting surface (Figs. 7 and 10), the blue light emitted from the backlight source sequentially passes through the red quantum dot layer, the light guide plate and the green quantum dot layer to emit out(Figs. 7 and 10); and 
wherein the red quantum dot layer comprises a red quantum dot film (Paragraph 0078 specifically teaches that layer 100 can be formed as one layer) that is near the light-incident surface (Figs. 7 or 10) and the green quantum dot layer comprises a green quantum dot film that is near to the light-emitting surface, such that the light guide plate has a surface that is respectively in surface contact with and are covered by the and the green quantum dot film 
Fails to teach the quantum dot layers being adhered to the light-incident surface and the light-emitting surface, such that the light guide plate has surfaces that are respectively in surface contact with and are completely covered by the red quantum dot film and the green quantum dot film.
Lee fails to teach the red quantum dot layer is located at the light-incident surface. 
Koike teaches a backlight source (101, Figs. 6 and 7); 
a light guide plate (100, Figs. 6 and 7) having a light-incident surface (left side of 100, Figs. 6 and 7) and a light-emitting surface (top surface of 100, Figs. 6 and 7); 
a quantum dot layer (106 or 107, Paragraphs 0058 0079 and 0081); and 
where the quantum dot layer comprises a quantum dot film that is adhered to the light emitting surface (Paragraph 0079) and to the light-incident surface (Paragraphs 0081 and 0177),
such that the light guide plate has surfaces that are respectively in surface contact with the quantum dot films (Figs. 6 and 7). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the red and green quantum dot layer of Lee adhered on the light-incident surface and light emitting surface of the light guide plate as taught by Koike, in order to prevent light loss given that when the point light from the LED hits the quantum dots the light would be emitted in every direction. Therefore the red quantum dots being closer to the light guide plate would allow for more of the light to make it into the light guide plate, given that the light emission is happening closer to the light guide plate and therefore has less room to spread. 
Lee in view of Koike fail to explicitly teach the light guide plate has surfaces that are completely covered by the red quantum dot film and the green quantum dot film. Lee Figs. 7 and 10 seem to show the green layer completely covering the light-emitting side of the light guide plate. Fig. 7 seems to show the light-incident surface being completely covered. Fig. 10 fails to show the required limitation however, paragraph 0078 teaches that 100 can be one large film which in view of Fig. 10 would likely show the entire light-incident surface being completely covered. However the Examiner points out that these figures cannot be held to scale.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the light guide plate have surfaces that are respectively in surface contact with and are completely covered by the red quantum dot film and the green quantum dot film, in order to prevent light passing unconverted in an uneven pattern thereby providing a more even white light emission from the light emission sources.

Regarding claims 2 and 11, Lee teaches the light-incident surface and the light-emitting surface are opposite (Fig. 10), and the backlight source is disposed at a side close to the light-incident surface (Fig. 10). 

Regarding claims 9 and 18, Lee teaches the light-incident surface and the light-emitting surface are intersected (Fig. 7), the backlight source is disposed at a side close the light-incident surface (Fig. 7), the light emitted from the backlight source enters the light guide plate after passing through the light-incident surface (Fig. 7), after generating a total reflection in the light . 

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0323728 Hereinafter Lee) in view of Koike et al. (US 2016/0238774 Hereinafter Koike) and further in view of Park et al. (US 2012/0134132 Hereinafter Park).
Regarding claims 7 and 16, Lee fails to teach the red quantum dot layer and/or the green quantum dot layer include scattering particles. 
Park teaches the green quantum dot layer include scattering particles (Paragraphs 0043-0044).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the scattering particles of Park to the green quantum dot layer of Lee, in order to provide light diffusion thereby spreading the light as well as ensuring the more of the light hits QD particles thereby allowing for a thinner layer.

Regarding claims 8 and 17, Lee fails to teach scattering particles in the QD layers.
Park teaches wherein a concentration of the scattering particles in the green quantum dot layer is greater than a concentration of the scattering particles in the red quantum dot layer (Paragraph 0043-0044, specifically the scattering particles are taught in the green QD layer and the concentration in the red QD layer is zero therefore the scattering particles in the green QD layer are greater). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-11, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/            Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/            Supervisory Patent Examiner, Art Unit 2875